John I. Purtle, Justice, dissenting. I do not think the Lovettes should be required to pay the costs in this petition for prohibition. They were incorrectly named as respondents and appeared only to try to extricate themselves from the proceeding. The petitioners were successful in prohibiting the judge from hearing the case on its merits. Since we do not require the trial court to pay the costs, although he lost the case, we should require the petitioners rather than innocent bystanders to pay the costs of this proceeding. Holt, J., joins in the dissent.